DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated June 10, 2022 in response to a non-final office action.  Claims 1-4, 6-10, 13-16, 25-27, and 29 have been amended.  Claims 31-32 have been added.  Claims 1-32 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to the specification to obviate the previous drawing objection in regard to typographical errors.  The previous objection to the drawing is hereby withdrawn.
   Applicant's amendment to the specification to obviate the previous objection in regard to typographical errors.  The previous objection to the specification is hereby withdrawn.
  Applicant's amendment to claims 1-4, 6-10, 13-16, 25-27, and 29 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable Xu et.al. (US Patent Application Publication, 20220060265, hereinafter, “Xu”) in view Shaw et.al. (US Patent Application Publication, 20150163767, hereinafter, “Shaw”), further in view of Yu et.al. (US Patent Application Publication, 20200314788, hereinafter, “Yu”).
Regarding claim 1, Xu teaches:
A user equipment (UE), comprising (Xu: UE 115.  Fig. 1 and ¶ [0086]): 
a memory (Xu: An apparatus for wireless communication at a first UE served by a cell associated with a base station is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory.  ¶ [0042]); 
at least one transceiver (Xu: Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas.  Fig. 1 and ¶ [0087]); and
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (Xu: An apparatus for wireless communication at a first UE served by a cell associated with a base station is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory.  ¶ [0042]): 
cause the at least one transceiver to transmit, at a first time, a first uplink reference signal in accordance with a first timing adjustment parameter (Xu: A UE 115 transmitting a CLI SRS 625 may apply a timing advance [i.e., first timing adjustment parameter] when transmitting the CLI SRS 625 [cross-link interference (CLI) sounding reference signal (SRS); i.e., first uplink reference signal].  Fig. 6 and ¶ [0157]), wherein the first time is offset from a downlink frame time of a base station by an amount of the first timing adjustment parameter (Xu: The uplink timing advance 615 [i.e., first timing adjustment parameter] may be equal to, or subject to a constant bias, twice the propagation delay 610, or 2*T1, which may be the referred to as the round trip delay between UE 115-c and base station 105-c [Per Fig. 6, the claimed “first time” is the beginning of “timing advance 615” of the first Uplink SRS, which is offset by timing advance 615 from the first Downlink received at UE 115-c in Cell1].  Fig. 6 and ¶ [0158]).
Although Xu teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, Xu does not explicitly teach:
to transmit, during a measurement window for positioning purposes;
cause the at least one transceiver to transmit a first report indicating that the first timing adjustment parameter has been applied to at least the first uplink reference signal. 
However, in the same field of endeavor, Shaw teaches:
to transmit, during a measurement window  for positioning purposes (Shaw: The operations can include receiving, during a defined interval, passive information from a mobile device  ... The passive information comprises a set of measurements associated with respective time stamps. The defined interval comprises a measurement window defined as an amount of time for the mobile device to move from a first location to a second location. The operations can also include determining, a location of the mobile device [i.e., positioning purposes] comprising: based on a first measurement of the set of measurements, estimating the location of the mobile device based on a timing advance measurement ...  Figs. 5, 13 and ¶ [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Shaw above in order to locate network equipment (e.g., user equipment devices) for the purpose of network management and/or for providing network services. (Shaw, ¶ [0019]).
Although Xu-Shaw teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, and the mobile device transmitting, during a measurement window, measurements and location information, Xu-Shaw does not explicitly teach:
cause the at least one transceiver to transmit a first report indicating that the first timing adjustment parameter has been applied to at least the first uplink reference signal. 
However, in the same field of endeavor, Yu teaches:
cause the at least one transceiver to transmit a first report indicating that the first timing adjustment parameter has been applied to at least the first uplink reference signal (Yu: The UE at step 620 calculates the length of a post-MG [measurement gap] time period for the one or more serving cells based on the timing advance parameter values. The post-MG time period is after a measurement gap before uplink transmission. The UE at step 630 sends an indication of the length of the post-MG time period [i.e., the timing adjustment made before sending the uplink transmission] to the base station.  Fig. 6 and ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw to include the features as taught by Yu above in order to improve the base station's scheduling of uplink transmissions. (Yu, ¶ [0021]).

Regarding claim 29, Xu teaches:
A method of wireless communication performed by a user equipment (UE), comprising (Xu: UE 115.  Fig. 1 and ¶ [0086]): 
transmitting, at a first time, a first uplink reference signal in accordance with a first timing adjustment parameter (Xu: A UE 115 transmitting a CLI SRS 625 may apply a timing advance [i.e., first timing adjustment parameter] when transmitting the CLI SRS 625 [cross-link interference (CLI) sounding reference signal (SRS); i.e., first uplink reference signal].  Fig. 6 and ¶ [0157]), wherein the first time is offset from a downlink frame time of a base station by an amount of the first timing adjustment parameter (Xu: The uplink timing advance 615 [i.e., first timing adjustment parameter] may be equal to, or subject to a constant bias, twice the propagation delay 610, or 2*T1, which may be the referred to as the round trip delay between UE 115-c and base station 105-c [Per Fig. 6, the claimed “first time” is the beginning of “timing advance 615” of the first Uplink SRS, which is offset by timing advance 615 from the first Downlink received at UE 115-c in Cell1].  Fig. 6 and ¶ [0158]).
Although Xu teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, Xu does not explicitly teach:
transmitting, during a measurement window for positioning purposes;
transmitting a first report indicating that the first timing adjustment parameter has been applied to at least the first uplink reference signal. 
However, in the same field of endeavor, Shaw teaches:
transmitting, during a measurement window for positioning purposes (Shaw: The operations can include receiving, during a defined interval, passive information from a mobile device  ... The passive information comprises a set of measurements associated with respective time stamps. The defined interval comprises a measurement window defined as an amount of time for the mobile device to move from a first location to a second location. The operations can also include determining, a location of the mobile device [i.e., positioning purposes] comprising: based on a first measurement of the set of measurements, estimating the location of the mobile device based on a timing advance measurement ...  Figs. 5, 13 and ¶ [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Shaw above in order to locate network equipment (e.g., user equipment devices) for the purpose of network management and/or for providing network services. (Shaw, ¶ [0019]).
Although Xu-Shaw teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, and the mobile device transmitting, during a measurement window, measurements and location information, Xu-Shaw does not explicitly teach:
transmitting a first report indicating that the first timing adjustment parameter has been applied to at least the first uplink reference signal. 
However, in the same field of endeavor, Yu teaches:
transmitting a first report indicating that the first timing adjustment parameter has been applied to at least the first uplink reference signal (Yu: The UE at step 620 calculates the length of a post-MG [measurement gap] time period for the one or more serving cells based on the timing advance parameter values. The post-MG time period is after a measurement gap before uplink transmission. The UE at step 630 sends an indication of the length of the post-MG time period [i.e., the timing adjustment made before sending the uplink transmission] to the base station.  Fig. 6 and ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw to include the features as taught by Yu above in order to improve the base station's scheduling of uplink transmissions. (Yu, ¶ [0021]).

Claims 3, 7, 17-19, 24, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Xu et.al. (US Patent Application Publication, 20220060265, hereinafter, “Xu”) in view Shaw et.al. (US Patent Application Publication, 20150163767, hereinafter, “Shaw”), further in view of Weng et.al. (Canada Patent Application Publication, CA2746589A1, hereinafter, “Weng”), and further in view of Yu et.al. (US Patent Application Publication, 20200314788, hereinafter, “Yu”).
Regarding claim 17, Xu teaches:
A base station, comprising (Xu: base station 105.  Fig. 1 and ¶ [0086]): 
a memory (Xu: An apparatus for wireless communication at a base station is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory.  ¶ [0057]); 
at least one transceiver (Xu: Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas.  Fig. 1 and ¶ [0087]); and
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (Xu: An apparatus for wireless communication at a base station is described. The apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory.  ¶ [0057]): 
receive, from a user equipment (UE), a first uplink reference signal (Xu: A UE 115 transmitting a CLI SRS 625 [cross-link interference (CLI) sounding reference signal (SRS); i.e., first uplink reference signal] may apply a timing advance when transmitting the CLI SRS 625.  Fig. 6 and ¶ [0157]).
Although Xu teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, Xu does not explicitly teach:
during a measurement window for positioning purposes;
receive, from the UE during the measurement window, a second uplink reference signal; 
determine one or more positioning measurements based on the first uplink reference signal, the second uplink reference signal, and information in the report related to the second uplink reference signal;
receive, via the at least one transceiver, a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal. 
However, in the same field of endeavor, Shaw teaches:
during a measurement window for positioning purposes (Shaw: The operations can include receiving, during a defined interval, passive information from a mobile device  ... The passive information comprises a set of measurements associated with respective time stamps. The defined interval comprises a measurement window defined as an amount of time for the mobile device to move from a first location to a second location. The operations can also include determining, a location of the mobile device [i.e., positioning purposes] comprising: based on a first measurement of the set of measurements, estimating the location of the mobile device based on a timing advance measurement ...  Figs. 5, 13 and ¶ [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Shaw above in order to locate network equipment (e.g., user equipment devices) for the purpose of network management and/or for providing network services. (Shaw, ¶ [0019]).
Although Xu-Shaw teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, and the mobile device transmitting, during a measurement window, measurements and location information, Xu-Shaw does not explicitly teach:
receive, from the UE during the measurement window, a second uplink reference signal; 
determine one or more positioning measurements based on the first uplink reference signal, the second uplink reference signal, and information in the report related to the second uplink reference signal;
receive, via the at least one transceiver, a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal. 
However, in the same field of endeavor, Weng teaches:
receive, from the UE during the measurement window, a second uplink reference signal (Weng: uplink signal B 212 [i.e., second uplink signal] is transmitted with the new timing advance TB, adv.  Fig. 2 and ¶ [Page 19, lines 24-25]); 
determine one or more positioning measurements based on the first uplink reference signal, the second uplink reference signal, and information in the report related to the second uplink reference signal (Weng: by instructing a mobile device to perform timing advance self-adjustments at a certain rate and with a certain timing offset, the network component [i.e., base station] may be able to position the calculation [i.e., positioning measurement] and signaling of its own signaled TACs between two mobile device timing advance self-adjustments [i.e., for timing-adjusted uplink signals], in order to reduce any potential interaction between the different uplink timing advance adjustments.  ¶ [Page 45, lines 22-27]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw to include the features as taught by Weng above in order to minimize the amount of interference between uplink signals. (Weng, ¶ [Page 1, line 10]).
Xu-Shaw-Weng does not explicitly teach
receive, via the at least one transceiver, a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal. 
However, in the same field of endeavor, Yu teaches:
receive, via the at least one transceiver, a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal (Yu: The UE at step 620 calculates the length of a post-MG [measurement gap] time period for the one or more serving cells based on the timing advance parameter values. The post-MG time period is after a measurement gap before uplink transmission. The UE at step 630 sends an indication of the length of the post-MG time period [i.e., the timing adjustment made before sending the uplink transmission] to the base station.  Fig. 6 and ¶ [00532]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng to include the features as taught by Yu above in order to improve the base station's scheduling of uplink transmissions. (Yu, ¶ [0021]).

Regarding claim 18, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 17 as outlined above.
Weng further teaches:
wherein the at least one processor being configured to determine comprises the at least one processor being configured to determine the one or more positioning measurements by jointly processing the first uplink reference signal and the second uplink reference signal based on the information in the report related to the second uplink reference signal (Weng: by instructing a mobile device to perform timing advance self-adjustments at a certain rate and with a certain timing offset, the network component [i.e., base station] may be able to position the calculation [i.e., positioning measurement] and signaling of its own signaled TACs between two mobile device timing advance self-adjustments [i.e., for timing-adjusted uplink signals], in order to reduce any potential interaction between the different uplink timing advance adjustments.  ¶ [Page 45, lines 22-27]).
The rationale and motivation for adding this teaching of Weng is the same as the rationale and motivation for Claim 17.  

Regarding claim 19, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 18 as outlined above.
Weng further teaches:
adjust a time of arrival of the second uplink reference signal based on the information in the report (Weng: Effectively, the uplink timing for uplink signal B [i.e., second uplink reference signal] is shifted [i.e., adjusted] in the direction indicated by the arrow 214.  Fig. 2 and ¶ [Page 19, lines 25-26]); and
combine the adjusted time of arrival of the second uplink reference signal and a time of arrival of the first uplink reference signal to perform a positioning measurement (Weng: uplink signal A 204 is transmitted and received as uplink signal 206 [i.e., first uplink reference signal] … uplink signal B 212 is transmitted with the new timing advance TB, adv. Effectively, the uplink timing for uplink signal B [i.e., second uplink reference signal] is shifted in the direction indicated by the arrow 214 … Thus, by adjusting the timing advance in this manner, uplink synchronization may be maintained for a mobile device. In some embodiments, a mobile device may be able to maintain its uplink synchronization at the network component without the need for the network component to actually signal any timing advance adjustments to the mobile device.  Fig. 2 and ¶ [Page 19, lines 19-32; Page 20, lines 1-2]).
The rationale and motivation for adding this teaching of Weng is the same as the rationale and motivation for Claim 17.  

Regarding claim 24, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 17 as outlined above.
Weng further teaches:
wherein the information in the report includes an amount of a second timing adjustment parameter transmitted during the measurement window (Weng: At block 1608, the mobile device optionally signals [i.e., report] to the network component whether or not it is performing self-adjustments of the timing advance [i.e., time adjustment parameter].  Fig. 16 and ¶ [Page 37, lines 30-32; Page 38, lines 1-2]).
The rationale and motivation for adding this teaching of Weng is the same as the rationale and motivation for Claim 17.  

Regarding claim 30, Xu teaches:
A method of wireless communication performed by a base station, comprising (Xu: base station 105.  Fig. 1 and ¶ [0086]): 
receiving, from a user equipment (UE), a first uplink reference signal (Xu: A UE 115 transmitting a CLI SRS 625 [cross-link interference (CLI) sounding reference signal (SRS); i.e., first uplink reference signal] may apply a timing advance when transmitting the CLI SRS 625.  Fig. 6 and ¶ [0157]).
Although Xu teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, Xu does not explicitly teach:
during a measurement window for positioning purposes;
receiving, from the UE during the measurement window, a second uplink reference signal;
determining one or more positioning measurements based on the first uplink reference signal, the second uplink reference signal, and information in the report related to the second uplink reference signal;
receiving a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal. 
However, in the same field of endeavor, Shaw teaches:
during a measurement window for positioning purposes (Shaw: The operations can include receiving, during a defined interval, passive information from a mobile device  ... The passive information comprises a set of measurements associated with respective time stamps. The defined interval comprises a measurement window defined as an amount of time for the mobile device to move from a first location to a second location. The operations can also include determining, a location of the mobile device [i.e., positioning purposes] comprising: based on a first measurement of the set of measurements, estimating the location of the mobile device based on a timing advance measurement ...  Figs. 5, 13 and ¶ [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu to include the features as taught by Shaw above in order to locate network equipment (e.g., user equipment devices) for the purpose of network management and/or for providing network services. (Shaw, ¶ [0019]).
Although Xu-Shaw teaches an UE transmitting one or more uplink Sounding Reference Signal (SRS) using timing advance, and the mobile device transmitting, during a measurement window, measurements and location information, Xu-Shaw does not explicitly teach:
receiving, from the UE during the measurement window, a second uplink reference signal;
determining one or more positioning measurements based on the first uplink reference signal, the second uplink reference signal, and information in the report related to the second uplink reference signal;
receiving a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal. 
However, in the same field of endeavor, Weng teaches:
receiving, from the UE during the measurement window, a second uplink reference signal (Weng: uplink signal B 212 [i.e., second uplink signal] is transmitted with the new timing advance TB, adv.  Fig. 2 and ¶ [Page 19, lines 24-25]);
determining one or more positioning measurements based on the first uplink reference signal, the second uplink reference signal, and information in the report related to the second uplink reference signal (Weng: by instructing a mobile device to perform timing advance self-adjustments at a certain rate and with a certain timing offset, the network component [i.e., base station] may be able to position the calculation [i.e., positioning measurement] and signaling of its own signaled TACs between two mobile device timing advance self-adjustments [i.e., for timing-adjusted uplink signals], in order to reduce any potential interaction between the different uplink timing advance adjustments.  ¶ [Page 45, lines 22-27]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw to include the features as taught by Weng above in order to minimize the amount of interference between uplink signals. (Weng, ¶ [Page 1, line 10]).
Xu-Shaw-Weng does not explicitly teach
receiving a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal. 
However, in the same field of endeavor, Yu teaches:
receiving a report indicating that a timing adjustment parameter has been adjusted for at least the second uplink reference signal (Yu: The UE at step 620 calculates the length of a post-MG [measurement gap] time period for the one or more serving cells based on the timing advance parameter values. The post-MG time period is after a measurement gap before uplink transmission. The UE at step 630 sends an indication of the length of the post-MG time period [i.e., the timing adjustment made before sending the uplink transmission] to the base station.  Fig. 6 and ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng to include the features as taught by Yu above in order to improve the base station's scheduling of uplink transmissions. (Yu, ¶ [0021]).

Regarding claim 7, Xu-Shaw-Yu discloses on the features with respect to claim 1 as outlined above.
Xu-Shaw-Yu does not explicitly teach:
wherein the first report includes the amount of the first timing adjustment parameter. 
However, in the same field of endeavor, Weng teaches:
wherein the first report includes the amount of the first timing adjustment parameter (Weng: At block 1608, the mobile device optionally signals [i.e., report] to the network component whether or not it is performing self-adjustments of the timing advance [i.e., time adjustment parameter].  Fig. 16 and ¶ [Page 37, lines 30-32; Page 38, lines 1-2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Yu to include the features as taught by Weng above in order to minimize the amount of interference between uplink signals. (Weng, ¶ [Page 1, line 10]).

Regarding claim 32, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 7 as outlined above.
Weng further teaches:
wherein the first report includes one of NTA or NTAoffset (Weng: At block 1606, the mobile device performs self-adjustment of the timing advance in accordance with the determination from block 1604. At block 1608, the mobile device optionally signals [i.e., report] to the network component whether or not it is performing self-adjustments of the timing advance [And per Page 19, lines 1-3, self-adjustment is associated with: a mobile device may calculate an adjustment to its uplink timing advance as a function of a determined relative downlink timing change [i.e., timing advance offset]].  Fig. 16 and ¶ [Page 37, lines 30-32; Page 38, lines 1-2]).
The rationale and motivation for adding this teaching of Weng is the same as the rationale and motivation for Claim 7.  

Regarding claim 31, Xu-Shaw-Yu discloses on the features with respect to claim 1 as outlined above.
Xu-Shaw-Yu does not explicitly teach:
determine whether to use a second timing adjustment parameter;
in response to the determination to use the second timing adjustment parameter, cause the at least one transceiver to transmit, at a second time during the measurement window, a second uplink reference signal in accordance with the second timing adjustment parameter, wherein the second time is offset from the downlink frame time of the base station by an amount of the second timing adjustment parameter; and
cause the at least one transceiver to transmit a second report indicating that the second timing adjustment parameter has been applied to at least the second uplink reference signal. 
However, in the same field of endeavor, Weng teaches:
determine whether to use a second timing adjustment parameter (Weng: a mobile device may calculate an adjustment to its uplink timing advance as a function of a determined relative downlink timing change. For example, in some embodiments, the mobile device which has moved from position A to position B, thereby resulting in an uplink / downlink propagation time delay, calculates an adjustment to its uplink timing advance.  Figs. 1, 2 and ¶ [Page 19, lines 3-6]);
in response to the determination to use the second timing adjustment parameter, cause the at least one transceiver to transmit, at a second time during the measurement window, a second uplink reference signal in accordance with the second timing adjustment parameter (Weng: uplink signal B 212 [i.e., second uplink signal] is transmitted with the new timing advance TB, adv.  Fig. 2 and ¶ [Page 19, lines 24-25]), wherein the second time is offset from the downlink frame time of the base station by an amount of the second timing adjustment parameter (Weng: Effectively, the uplink timing for uplink signal B is shifted in the direction indicated by the arrow 214 [Per Fig. 2, the claimed “second time” is the beginning of the Uplink signal B 212, which is offset by timing advance TB, adv from the Downlink signal B 210].  Fig. 2 and ¶ [Page 19, lines 25-26]); and
cause the at least one transceiver to transmit a second report indicating that the second timing adjustment parameter has been applied to at least the second uplink reference signal (Weng: At block 1606, the mobile device performs self-adjustment of the timing advance in accordance with the determination from block 1604. At block 1608, the mobile device optionally signals [i.e., report] to the network component whether or not it is performing self-adjustments of the timing advance [And per Page 19, lines 1-3, self-adjustment is associated with: a mobile device may calculate an adjustment to its uplink timing advance as a function of a determined relative downlink timing change].  Fig. 16 and ¶ [Page 37, lines 30-32; Page 38, lines 1-2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Yu to include the features as taught by Weng above in order to minimize the amount of interference between uplink signals. (Weng, ¶ [Page 1, line 10]).

Regarding claim 3, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 31 as outlined above.
Weng further teaches:
the at least one processor being configured to determine comprises the at least one processor being configured to detect, during the measurement window, a change in downlink timing (Weng: a mobile device may calculate an adjustment to its uplink timing advance as a function of a determined relative downlink timing change. For example, in some embodiments, the mobile device which has moved from position A to position B, thereby resulting in an uplink / downlink propagation time delay, calculates an adjustment to its uplink timing advance.  Figs. 1, 2 and ¶ [Page 19, lines 3-6]),
the second uplink reference signal is transmitted in accordance with the second timing adjustment parameter in response to detection of the change in downlink timing (Weng: uplink signal B 212 [i.e., second uplink signal] is transmitted with the new timing advance TB, adv.  Fig. 2 and ¶ [Page 19, lines 24-25]).
The rationale and motivation for adding this teaching of Weng is the same as the rationale and motivation for Claim 31.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Xu-Shaw-Weng-Yu in view of Yoon et.al. (US Patent Application Publication, 20210136713, hereinafter, “Yoon”).
Regarding claim 2, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 31 as outlined above.
Xu-Shaw-Weng-Yu does not explicitly teach:
the at least one processor being configured to determine comprises the at least one processor being configured to receive, during the measurement window via the at least one transceiver, a timing adjustment command including the second timing adjustment parameter, and
the at least one processor is configured to cause the at least one transceiver to transmit the second uplink reference signal in accordance with the second timing adjustment parameter in response to reception of the timing adjustment command. 
However, in the same field of endeavor, Yoon teaches:
the at least one processor being configured to determine comprises the at least one processor being configured to receive, during the measurement window via the at least one transceiver, a timing adjustment command including the second timing adjustment parameter (Yoon: the UE may receive a random access response (RAR) message including the first TA command in step S800 … In step S810, the UE may determine a first TA value for transmitting a first UL signal.  Fig. 8 and ¶ [0156-0157]), and
the at least one processor is configured to cause the at least one transceiver to transmit the second uplink reference signal in accordance with the second timing adjustment parameter in response to reception of the timing adjustment command (Yoon: In step S820, the UE may transmit a first UL signal according to the first TA value.  Fig. 8 and ¶ [0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by Yoon above in order to more efficiently adjust uplink (UL) synchronization in a wireless communication system. (Yoon, ¶ [0015]).

Claims 4-5, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Xu-Shaw-Weng-Yu in view of “Qualcomm Incorporated, UE & gNB measurements for NR Positioning, 3GPP TSG RAN WG1#96bis, R1-1905034”, hereinafter, “NPL-1”, also in Applicant’s IDS).
Regarding claim 4, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 31 as outlined above.
Xu-Shaw-Weng-Yu does not explicitly teach:
receive, from the base station via the at least one transceiver, a first downlink reference signal, wherein the first uplink reference signal is associated with the reception of the first downlink reference signal; 
receive, from the base station via the at least one transceiver, a second downlink reference signal, wherein the second uplink reference signal is associated with the reception of the second downlink reference signal; and
report, to the base station, a difference between a time of reception of the second downlink reference signal and the second time. 
However, in the same field of endeavor, NPL-1teaches:
receive, from the base station via the at least one transceiver, a first downlink reference signal, wherein the first uplink reference signal is associated with the reception of the first downlink reference signal (NPL-1: [first PRS1 Rx in the Figure equates to the claimed first downlink reference signal, and “SRS 1” is equated to the claimed first uplink reference signal].  ¶ [Section 2.3, in Figure on Page 3]); 
receive, from the base station via the at least one transceiver, a second downlink reference signal, wherein the second uplink reference signal is associated with the reception of the second downlink reference signal (NPL-1: [second PRS1 Rx in the Figure equates to the claimed second downlink reference signal, and “SRS 2” is equated to the claimed second uplink reference signal].  ¶ [Section 2.3, in Figure on Page 3]); and
report, to the base station, a difference between a time of reception of the second downlink reference signal and the second time (NPL-1: [The “UE Rx-Tx” time in the Figure transmitted in the PUSCH equates to the claimed time difference between downlink reception and transmission of 2nd uplink reference signal].  ¶ [Section 2.3, in Figure on Page 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by NPL-1 above in order to provide support for NR Positioning. (NPL-1, ¶ [Introduction]).

Regarding claim 5, Xu-Shaw-Weng-Yu-NPL-1 discloses on the features with respect to claim 4 as outlined above.
Weng further teaches:
wherein, based on a determination that the amount of the second timing adjustment parameter is less than a threshold related to the difference between a time of reception of the second downlink reference signal and the second time, the at least one processor refrains from causing the at least one transceiver to transmit a report indicating that a timing adjustment parameter has been applied to an uplink reference signal (Weng: If the calculated adjustment does not exceed the threshold (no path, block 604) then at block 608, the mobile device does not adjust the timing advance and the method proceeds to block 610.  Fig. 6 and ¶ [Page 25, lines 10-12]).
The rationale and motivation for adding this teaching of Weng is the same as the rationale and motivation for Claim 31.  

Regarding claim 8, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 31 as outlined above.
Xu-Shaw-Weng-Yu does not explicitly teach:
wherein the first uplink reference signal and the second uplink reference signal are transmitted on different component carriers and/or different bands. 
However, in the same field of endeavor, NPL-1teaches:
wherein the first uplink reference signal and the second uplink reference signal are transmitted on different component carriers (NPL-1: If the neighboring cells transmit at a different carrier frequency, the UE would need to measure DL PRS on a different carrier from that used for the serving base station [The Examiner interprets that since downlink PRS can be received on different carriers, the corresponding uplink reference signals would be transmitted on different carriers as well].  ¶ [Section 2.3, Page 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by NPL-1 above in order to provide support for NR Positioning. (NPL-1, ¶ [Introduction]).

Regarding claim 20, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 17 as outlined above.
Xu-Shaw-Weng-Yu does not explicitly teach:
cause the at least one transceiver to transmit, to the UE, a first downlink reference signal, wherein the first uplink reference signal is associated with the transmission of the first downlink reference signal; and
cause the at least one transceiver to transmit, to the UE, a second downlink reference signal, wherein the second uplink reference signal is associated with the transmission of the second downlink reference signal. 
However, in the same field of endeavor, NPL-1teaches:
cause the at least one transceiver to transmit, to the UE, a first downlink reference signal, wherein the first uplink reference signal is associated with the transmission of the first downlink reference signal (NPL-1: [first PRS1 Rx in the Figure equates to the claimed first downlink reference signal, and “SRS 1” is equated to the claimed first uplink reference signal].  ¶ [Section 2.3, in Figure on Page 3]); and
cause the at least one transceiver to transmit, to the UE, a second downlink reference signal, wherein the second uplink reference signal is associated with the transmission of the second downlink reference signal (NPL-1: [second PRS1 Rx in the Figure equates to the claimed second downlink reference signal, and “SRS 2” is equated to the claimed second uplink reference signal].  ¶ [Section 2.3, in Figure on Page 3]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by NPL-1 above in order to provide support for NR Positioning. (NPL-1, ¶ [Introduction]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Xu-Shaw-Yu in view of Uemura (US Patent Application Publication, 20100098051, hereinafter, “Uemura”).
Regarding claim 6, Xu-Shaw-Yu discloses on the features with respect to claim 1 as outlined above.
Xu-Shaw-Yu does not explicitly teach:
wherein the at least one processor causes the at least one transceiver to transmit the report on an uplink channel other than a channel on which the first reference signal is transmitted. 
However, in the same field of endeavor, Uemura teaches:
wherein the at least one processor causes the at least one transceiver to transmit the report on an uplink channel (Uemura: A signal A3 that is transmitted by the data channel is arranged at other radio resources.  Fig. 3 and ¶ [0095]) other than a channel on which the first reference signal is transmitted (Uemura: An uplink reference signal A1 is arranged at the lead symbol of each subframe. Also, a signal A2 that is transmitted from the uplink common control channel is arranged on both sides of the system bandwidth … uplink reference signal A1 or the signal A2 that is transmitted by the uplink common control channel A2.  Fig. 3 and ¶ [0095-0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Yu to include the features as taught by Uemura above in order to perform communication even if a downlink synchronization error occurs at the mobile station device. (Uemura, ¶ [0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Xu-Shaw-Yu in view of Xie  (WIPO Patent Application Publication, WO2017028599A1, hereinafter, “Xie”).
Regarding claim 9, Xu-Shaw-Yu discloses on the features with respect to claim 1 as outlined above.
Xu-Shaw-Yu does not explicitly teach:
wherein the first report includes one bit per uplink reference signal transmitted during the measurement window to indicate which uplink reference signals transmitted during the measurement window have transmission times that were changed. 
However, in the same field of endeavor, Xie teaches:
wherein the first report includes one bit per uplink reference signal transmitted during the measurement window to indicate which uplink reference signals transmitted during the measurement window have transmission times that were changed (Xie: the cooperative UE will receive the configuration information used to measure and report the SRS of the benefited UE, including … SRS configuration information specific to each beneficiary UE (such as … configuration index [i.e., bit], timing advance information).  ¶ [Page 17, lines 668-682]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Yu to include the features as taught by Xie above in order to improve the communication performance between the base station and the low version terminal. (Xie, ¶ [Page 1, lines 31-32]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Xu-Shaw-Weng-Yu in view of Uemura (US Patent Application Publication, 20100098051, hereinafter, “Uemura”).
Regarding claim 21, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 17 as outlined above.
Xu further teaches:
the base station is a serving base station of the UE, the base station receives the report from the UE (Xu: The victim UEs 115 in the cell 605-b (e.g., UE 115-d) may perform a measurement based on the CLI SRS 625 and report the CLI strength to base station 105-d [base station 105-d is the serving base station for UE 115-d per Fig. 6].  Fig. 6 and ¶ [0156]).
Xu-Shaw-Weng-Yu does not explicitly teach:
the base station is a serving base station of the UE, the base station receives the report from the UE, and
the base station receives the report on an uplink channel other than a channel on which the first and second uplink reference signals are received. 
However, in the same field of endeavor, Uemura teaches:
the base station receives the report on an uplink channel (Uemura: A signal A3 that is transmitted by the data channel is arranged at other radio resources.  Fig. 3 and ¶ [0095]) other than a channel on which the first and second uplink reference signals are received (Uemura: An uplink reference signal A1 is arranged at the lead symbol of each subframe. Also, a signal A2 that is transmitted from the uplink common control channel is arranged on both sides of the system bandwidth … uplink reference signal A1 or the signal A2 that is transmitted by the uplink common control channel A2.  Fig. 3 and ¶ [0095-0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by Uemura above in order to perform communication even if a downlink synchronization error occurs at the mobile station device. (Uemura, ¶ [0051]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable Xu-Shaw-Weng-Yu in view of Priyanto (WIPO Patent Application Publication, WO2020167890A1, hereinafter, “Priyanto”).
Regarding claim 22, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 17 as outlined above.
Xu-Shaw-Weng-Yu does not explicitly teach:
the base station is a neighboring base station of the UE, and
the base station receives the report from a serving base station for the UE. 
However, in the same field of endeavor, Priyanto teaches:
the base station is a neighboring base station of the UE (Priyanto: positioning computation node 130 [i.e., neighboring base station], which may be similar to positioning computation node 105 … UE 136.  Fig. 7 and ¶ [Page 20, lines 20-26]), and
the base station receives the report from a serving base station for the UE (Priyanto: The serving base station 132 also performs a positioning measurement 168 on the uplink reference signal 164 received. The base stations 132 … send respective positioning measurement reports 170 to the positioning computation 105 [i.e., neighboring base station, which is similar to node 130].  Fig. 7 and ¶ [Page 23, lines 6-10]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by Priyanto above in order to provide coordination between a UE transmitting an uplink reference signal for positioning via one or more UE transmit beams and base stations. (Priyanto, ¶ [Page 2, lines 6-7]).

Regarding claim 23, Xu-Shaw-Weng-Yu discloses on the features with respect to claim 17 as outlined above.
Xu-Shaw-Weng-Yu does not explicitly teach:
wherein the base station receives the report from a location server involved in a positioning session with the UE. 
However, in the same field of endeavor, Priyanto teaches:
wherein the base station receives the report from a location server involved in a positioning session with the UE (Priyanto: The base stations … 134 (or LMU 134 [Location Measurement Unit]) send respective positioning measurement reports 170 to the positioning computation 105 [i.e., base station, which is similar to computation node 130].  Fig. 7 and ¶ [Page 23, lines 6-10]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xu-Shaw-Weng-Yu to include the features as taught by Priyanto above in order to provide coordination between a UE transmitting an uplink reference signal for positioning via one or more UE transmit beams and base stations. (Priyanto, ¶ [Page 2, lines 6-7]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416